          Case 1:18-cr-04149-MV Document 13 Filed 10/04/19 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                            Plaintiff,

v.                                                       18-CR-4149 MV

HYRON GORMAN,

                            Defendant.

                  DEFENDANT’S SENTENCING MEMORANDUM


       COMES NOW Defendant Hyron Gorman, by and through Counsel, Assistant

Federal Public Defender James C. Loonam, and, hereby files this sentencing memorandum

for the Court's review and consideration to aid the Court in arriving at a fair, just and

reasonable sentence in accordance with 18 U.S.C. §3553(a) and United States v. Booker,

543 U.S. 220, 125 S.Ct. 738 (2005).

       It is difficult to fully grasp the levels of tragedy this case brings before the Court.

The decedent/victim was Mr. Gorman’s cousin-brother.          The events giving rise to his

death are that six people, including Mr. Gorman’s brother, his two cousin-brothers, and a

longtime family friend were hanging out together drinking vodka. At different times the

group was joined by Ms. Coleen Bahe, the girlfriend of one of those drinking with the group,

Ms. Bahe did not have any alcohol that night. They were travelling in a couple of vehicles,

driving around and parking at times to drink together. Law enforcement interviewed five

                                              1
          Case 1:18-cr-04149-MV Document 13 Filed 10/04/19 Page 2 of 4



people who were part of the group and present when the assault that lead to the death of the

victim took place. Four of the persons interviewed told law enforcement that their memory

of the night was significantly impacted due to the high level of intoxication they were

experiencing. Only Ms. Bahe was sober enough to recount what she had witnessed in its

entirety. At least twice, physical altercations between the victim and others in the group

erupted. No one has been able to explain what caused these altercations to start or who the

initial aggressor was. Eventually this group settled at a desolate intersection of two dirt

roads to finish off the bottles of vodka they had been sharing. It was here that the

altercation between Mr. Gorman and his cousin-brother that lead to his death occurred. No

one seems to be able to explain what caused the fight. Ms. Bahe describes members of the

group staggering around, falling down, and vomiting several times while the fight was

occurring. By the accounts of those who have memory of the ‘fight’ between the victim

and Mr. Gorman describe the victim as so intoxicated that he was not able to stand, much

less fight back. Mr. Gorman is described as equally intoxicated and appeared unaware of

the level of injury he was inflicting on his cousin-brother. After the assault, Mr. Gorman

left the area on foot, walking home. He was not aware of how significant the injuries to

his cousin brother were until he was informed the next day while being interviewed by law

enforcement that his cousin-brother had died from his injuries. Ms. Bahe was able to

describe the fighting between the drinkers, but she was unaware of why they were fighting.

None of those involved in the drinking or the fighting have been able to offer any insight as


                                              2
          Case 1:18-cr-04149-MV Document 13 Filed 10/04/19 Page 3 of 4



to why the physical attacks between the drinkers began. In fact all those who know him

express shock that Hyron Gorman would ever act as he did that night toward anyone, much

less someone he considers a friend, family member and loved one.

       Accompanying this filing are letters in support of Mr. Gorman from several persons.

There are letters from Joe and Grace Pino, Hyron’s grandparents, Jayden and Helena,

Hyron’s children, Ottis Gorman, Hyron’s brother, Cecelia Yazzie, Hyron’s mother, and

Jennifer Pino Hyron’s Auntie. Each letter writer describes Hyron Gorman in similar

ways. He is a kind generous family man. He works long hours and has for years to

provide for his children. He is a loving father who spends his time away from work with

his children. Hyron has had the same job for over 12 years. What also appears in the

letters is the shock by persons who know Hyron at what he has done. Hyron has fully

accepted responsibility for what he did. He will live with the knowledge that his drunken

violence caused the death of someone he loved. The declarations by family members that

Hyron has not committed this crime as appears in the letters should be read as shock by

those who know him being unable to believe he is capable of this crime. That is because a

sober Hyron never would commit this crime. Rarely has the power of alcohol to make

someone commit a crime they would never commit if not intoxicated been so evident.

Hyron Gorman is the person described in these letters.       He is a person who while

significantly intoxicated committed such a gruesome act that his own family cannot come

to terms with the idea of the kind and gentle person they know having committed such an


                                            3
          Case 1:18-cr-04149-MV Document 13 Filed 10/04/19 Page 4 of 4



act. The aberrant nature of Hyron’s crime is evident by the life he has lead before

committing this crime.

       WHEREFORE, based on the facts and circumstances of this matter, Hyron Gorman

respectfully requests this Court to impose a sentence of 78 months of incarceration, the low

end of the presentence report guideline range, followed by an appropriate period of

supervised release.



                                                 Respectfully submitted,

                                                 FEDERAL PUBLIC DEFENDER
                                                 111 Lomas NW, Suite 501
                                                 Albuquerque, NM 87102
                                                 (505) 346-2489


                                                   /s/ filed electronically on 10/4/19
                                                 JAMES C. LOONAM, AFPD
                                                 Attorney for Defendant




                                             4
